Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, at least the limitation of claim 17 “with the cam surface being a protrusion out of a surface of the worm wheel facing towards the pawl and having an oval cross-section”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figure(s) 1-5 are informal and difficult/impossible to discern in detail due to the shaded nature.  New corrected drawings, in compliance with 37 CFR 1.121(d), are required in this application. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The requirement for corrected drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  both appear to contain typographical errors and read in part “…the gearing structure is configured to to unlock the pawl…” [emphasis added]. Depending claims inherit any deficiency therefrom. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1 and 17 both read in part “the pawl is configured to lock the gearing structure in response to the rear view device being intended to be in a certain permanent position” is unclear. The phrase “being intended” requires a mental action that is not correspondent to a particular structure or function or physical requirement of the device, and it is unclear from the claim as written what this intension is or how it is determined since this connection is undefined. Further, the phrase “permanent position” is also unclear because the written description is to a folding mirror, but if any position was to be “permanent” it would no longer be foldable. 
For examination purposes, this limitation will be interpreted (and is believed to be intended) as “the pawl is configured to lock the gearing structure in response to the rear view device being in at least one pre-determined fixed position…[.]”
Claim(s) 2-16 inherit(s) the same deficiencies by virtue of dependency. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, and 13-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ishiyama (US 5172884).
Regarding independent claim 1, Ishiyama discloses A powerfold actuator system for a rear view device of a vehicle enabling an adjustment of the rear view device connected to the actuator system (title - Motor-driven foldable type door mirror; Figs. 1, 3), the actuator system comprising (i.e., open language for the claim, MPEP 2111.03): 
a core base (Fig. 1, 3: 3 – shaft) configured to be fixedly attached to the vehicle (via Fig. 1: 1 - mirror base); 
a housing structure (9 – mirror housing) configured to be attached to the rear view device (7 – mirror assembly), which is arranged to rotate around the core base (3 - shaft); and 
at least a drive system to rotate the housing structure (i.e., defined by the following comprising limitations), being contained in the core base (Fig. 1 – note element locations) and comprising (i.e., open language for the drive system, MPEP 2111.03)
at least a motor (Fig. 3: 13 – motor), 
a gearing structure (e.g., 29 – output gear), and 
a pawl (23 - pawls), wherein the pawl is configured to lock the gearing structure in response to the rear view device being intended to be in a certain permanent position [interpreted as: the pawl is configured to lock the gearing structure in response to the rear view device being in at least one pre-determined fixed position] (i.e., as part of clutch holder 20), and 
wherein the gearing structure is configured to to unlock the pawl in response to the rear view device being electrically rotated around the core base (i.e., the gearing rotates the mirror, see col. 4, ln. 55-7 and specific gear, pawl, and rotation details col. 3, ln. 45-col. 4, ln. 54).
Regarding independent claim 17 and depending claim 2, Ishiyama discloses A powerfold actuator system for a rear view device of a vehicle enabling an adjustment of the rear view device connected to the actuator system (title - Motor-driven foldable type door mirror; Figs. 1, 3), the actuator system comprising (i.e., open language for the claim, MPEP 2111.03): 
a core base (Fig. 1, 3: 3 – shaft) configured to be fixedly attached to the vehicle (via Fig. 1: 1 - mirror base); 
a housing structure (9 – mirror housing) configured to be attached to the rear view device (7 – mirror assembly), which is arranged to rotate around the core base (3 - shaft); and 
at least a drive system to rotate the housing structure (i.e., defined by the following comprising limitations), being contained in the core base (Fig. 1 – note element locations) and comprising (i.e., open language for the drive system, MPEP 2111.03)
at least a motor (Fig. 3: 13 – motor), 
a gearing structure (e.g., gears 19, 27-30, 25, 26), and 
a pawl (23 - pawls), wherein the pawl is configured to lock the gearing structure in response to the rear view device being intended to be in a certain permanent position [interpreted as: the pawl is configured to lock the gearing structure in response to the rear view device being in at least one pre-determined fixed position] (i.e., as part of clutch holder 20), and 
wherein the gearing structure is configured to to unlock the pawl in response to the rear view device being electrically rotated around the core base (i.e., the gearing rotates the mirror, see col. 4, ln. 55-7 and specific gear, pawl, and rotation details col. 3, ln. 45-col. 4, ln. 54), and wherein the gearing structure comprises (i.e., open language for the gearing structure, MPEP 2111.03): 
a drive ring gear arranged around the core base and coupled to the motor via the gearing structure (19 – clutch gear); and 
a worm wheel (27 – worm gear) comprising a cam surface which is shaped to move the pawl out of its locked position in case of electrically rotating (via motor 13) the rear view device (i.e., worm gear 27 has the cammed/worm gear-shape and, engaged with other gears, results in the unlocking of the pawl, which permits rotation of the mirror), with the cam surface being a protrusion out of a surface of the worm wheel facing towards the pawl (the spiral-worm gearing projects from the core) and having an oval cross-section (note that 31, the end of 2nd worm gear 27, is ovalesque in shape).
Regarding claim 6, the reference further discloses The actuator system according to claim 2, wherein a spring force acts on the pawl in order to press the pawl against the drive ring gear to engage into the first engagement slots (Fig. 3: via compression spring 17).
Regarding claim 13, the reference further discloses The actuator system according to claim 1, further comprising a cap arranged to cover the core base, the motor, and the gearing structure to ensure all components remaining in place (16 – push nut).
Regarding claim 14, the reference further discloses The actuator system according to claim 1, further comprising a control system adapted to initiate the actuator system in response to a corresponding input signal (title - Motor-driven foldable type door mirror; claim 1 - electrically-driven) or sensor signal (in the alternative).
Regarding claim 15, the reference further discloses A rear view system, comprising a rear view device and the powerfold actuator system according to claim 1 connected to the rear view device (title - Motor-driven foldable type door mirror; claim 1 - electrically-driven).
Regarding claim 16, the reference further discloses A vehicle, comprising at least one rear view system according to claim 15, wherein the control system is connected to or provided by the vehicle control system (title - Motor-driven foldable type door mirror; claim 1 - electrically-driven).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiyama (US 5172884).
Regarding claims 3 and 7, the reference discloses [claim 3] the drive ring gear comprises first engagement slot (22 – engagement recess), and the pawl comprises one engagement arm (20 – clutch holder) shaped to fit into the first engagements slots of the drive ring gear (Fig. 3 – note concentricity); [claim 7] the engagement arm of the pawl is adapted to slide along a lower surface of the drive ring gear when being disengaged from the first engagement slot (22 – engagement recess), and the spring force is adapted to maintain permanent contact between the engagement arm of the pawl and the sliding lower surface of the drive ring gear (Fig. 3: via compression spring 17).
Ishiyama does not explicitly disclose at least two first engagement slots. However, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977). Adding additional engagement slots gives the benefit additional support for the other pawls.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to add additional engagement slots to give the benefit  of additional support for the other pawls

Allowable Subject Matter
Claims 4, 5, 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding claim 4, the prior art does not teach or suggest “The actuator system according to claim 3” including the specific arrangement for “wherein at least one of: the pawl is arranged inside the drive ring gear and mounted to the core base to rotate around a pawl rotation axis in order to engage or disengage from the first engagements slots by rotating around the pawl rotational axis, and the drive ring gear comprises three first engagement slots which are symmetrically located to each other on a side of the drive ring gear facing towards the vehicle.” as set forth in the claimed combination(s).
Regarding claim 5, the prior art does not teach or suggest “The actuator system according to claim 2” including the specific arrangement for “wherein the gearing system comprises a worm gear, a worm wheel, a hypoid gear and a shaft, the motor is coupled to a worm gear via the worm wheel, the worm wheel rotates simultaneously the pawl, and the hypoid gear, whereby the hypoid gear is coupled to the worm wheel via the shaft, and the hypoid gear engages into teeth arranged into an inner surface of the drive ring gear.” as set forth in the claimed combination(s).
Regarding claim 8, the prior art does not teach or suggest “The actuator system according to claim 6” including the specific arrangement for “wherein the spring force is provided by a cone spring arranged around a retaining pin located inside the core base.” as set forth in the claimed combination(s).
Regarding claim 9, the prior art does not teach or suggest “The actuator system according to claim 2, wherein the drive ring gear comprises: second engagement slots from an upper side facing towards the rear view device” including the specific arrangement for “a locating ring arranged on top of the drive ring gear comprises detents adapted to engage into the second engagement slots and comprises radially directed protrusions to engage into the housing structure.” as set forth in the claimed combination(s).
With respect to claims 10-12, these claims depend on claim 9 and are allowable at least for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20110261476- drive unit for mirror adjustment mechanism; US-20040012867- outer mirror for vehicle; US-6132050- rearview mirror system for vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872